Exhibit 10.27

 

CONFIDENTIAL COMMERCIAL AGREEMENT

 

CLINICAL TRIAL SERVICES MASTER AGREEMENT

 

THIS CLINICAL TRIAL SERVICES MASTER AGREEMENT (the “Agreement”) is entered into
as of March 21,2003 (the “Effective Date”), by and between (i) JSW Research,
whose offices are located at Rankengasse 28, Graz A-8020 Austria (together with
its agents and/or affiliates, “JSW”), and (ii) Axonyx, whose offices are located
at Bilderdijkstraat 9, 2311 XD Leiden, The Netherlands

 

WHEREAS, Axonyx is engaged in research, development and commercialization of
human pharmaceutical products;

 

WHEREAS, JSW is a contract clinical research organization with experience and
expertise in planning, overseeing, managing and monitoring human clinical trials
as well as other related services;

 

WHEREAS, Axonyx desires to engage JSW to provide certain clinical trial
management and other services, and JSW desires to provide such services to
Axonyx, subject to the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties and covenants contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. SERVICES TO BE RENDERED

 

Axonyx hereby engages JSW to provide, and JSW hereby agrees to provide, the
clinical trial management and other services known as ‘Scope of Work’ and
described in Appendix I, in accordance with the terms and conditions set forth
in this Agreement for the clinical trial (the “Clinical Trial”) entitled ‘A
Randomized, double-blind, placebo-controlled trial to evaluate the safety and
efficacy of Phenserine-tartrate in patients with mild to moderate probably
Alzheimer’s disease — Phenserine/APP and Aß’. In summary, the Clinical Trial is
designed to enroll at least 75 patients in an effort to obtain 65 who are
evaluable, i.e. have completed the Clinical Trial in its entirety.

 

2. CLINICAL TRIAL DEVELOPMENT ACTIVITIES

 

The parties shall follow the procedures and have responsibility for performing
their respective obligations set forth below with respect to the Clinical Trial.

 

--------------------------------------------------------------------------------


 

2.1 Protocol

 

The protocol associated with the clinical research activities for the product,
Axonyx (the “Product”) involved in the Clinical Program is attached hereto in
Appendix II. The Protocol describes the plans for conducting the Clinical Trial.
The Clinical Trial will be conducted per the attached protocol document.

 

2.2 Regulatory Matters

 

Axonyx shall be the regulatory sponsor of the Clinical Trial under the U.S. Code
of Federal Regulations and will hold any IND. Axonyx shall, in consultation with
the FDA, determine whether the development of any Product will be made under an
existing IND or a new IND. Axonyx shall prepare and file any new IND or IND
amendment with the FDA. Axonyx shall prepare any subsequent amendments to the
IND. Axonyx will be responsible for all written and oral contact with the FDA
with respect to the IND and any other information required under FDA
regulations, including without limitation 21 CFR § 312, including, but not
limited to IND safety reports and annual reports required to be submitted by
Axonyx to the FDA. JSW shall provide to Axonyx all information, and execute all
documents, requested by Axonyx that are necessary for the transfer by Axonyx,
the regulatory sponsor, to JSW of certain obligations, defined in Appendix 2,
under FDA regulations, including without limitation 21 CFR § 312.52 “Transfer of
Obligations to a Contract Research Organization.”

 

Notwithstanding anything contained in this Agreement to the contrary, JSW shall
not initiate or participate in any communications with the FDA concerning the
subject matter hereof unless required by law or requested to do so by Axonyx and
then only after prior consultation with Axonyx.

 

2.3 Clinical Sites; Investigators

 

Prior to the commencement of the Clinical Trial, JSW shall provide to Axonyx for
its review a list of proposed clinical sites and investigators to perform the
Clinical Trial, selected by JSW based on the expertise of the investigators in
the therapeutic area covered by the Clinical Trial and the ability of the
clinical sites and investigators to recruit the required patient population for
rapid enrollment in the Clinical Trial. JSW shall review FDA’s listings of
debarred, disqualified and restricted investigators and clinical sites, and
shall not propose any clinical sites or investigators appearing in such
listings. At Axonyx’s request, JSW shall provide additional information and
documentation on the clinical sites and investigators proposed by JSW, and
Axonyx may identify additional clinical sites and investigators for inclusion in
the Clinical Trial. JSW shall not propose any investigators or clinical sites
that have been listed by FDA as debarred, disqualified, restricted, or required
to make assurances concerning their use of investigational products. Axonyx may
also make visits to any clinical site for purposes of independently evaluating
the acceptability of such clinical site.

 

2

--------------------------------------------------------------------------------


 

2.4 Clinical Trial Drug Supply and Shipment

 

JSW shall handle Clinical Trial Product distribution to the clinical sites. No
Clinical Trial Product shall be shipped to any clinical site without appropriate
IRB approval for study conduct and other documentation required under applicable
regulatory requirements. JSW shall also assure the return of all unused supplies
of the Product from each individual investigator whose participation in the
investigation is discontinued or terminated, or assure compliance with an
alternative disposition of unused supplies of the Product approved by Axonyx.
JSW shall maintain adequate records showing the receipt, shipment, return or
other disposition of the Product.

 

2.5 Clinical Safety Reports

 

Within twenty-four (24) hours of the notification of occurrence of a serious
adverse experience, as defined under FDA regulations, including without
limitation 21 CFR § 312.32 (“Serious Adverse Experience”), relating to the
Clinical Trial, JSW shall inform Axonyx of such occurrence. At a minimum,
serious adverse event reports shall include the patient’s initials/study
identifier, the reporter’s name, and a description of the event. Axonyx shall
prepare and provide to the FDA all written IND safety reports and telephone
reports within the timeframes and containing the information required under FDA
regulations, including without limitation 21 CFR § 312.32. For all adverse
events relating to the Clinical Trial other than any Serious Adverse
Experiences, JSW shall provide Axonyx in a timely manner all information
relating to such adverse events. Axonyx shall prepare and submit to the FDA all
annual reports containing the description of such adverse experiences as
required under FDA regulations, including without limitation 21 CFR § 312.33.
Axonyx will provide JSW with a copy of each such report submitted to the FDA.
Axonyx may, at its option, communicate directly with any clinical site and
investigator about any Serious Adverse Experience or other adverse event.

 

2.6 Changes or Modifications

 

(a) Axonyx will have the right to review or request changes to the following
guidelines and plans that relate to the conduct of the Clinical Trial.

 

•                  Monitoring guidelines

•                  Quality assurance guidelines

•                  Data validation guidelines

•                  Statistical analysis plan

•                  Final study report format

 

If any alteration, modification, amendment to the Clinical Trial is required,
the requesting party shall provide written notice to the other party in
accordance with the following procedures: A change proposed by either party
shall be initiated by a written notice (“Change Order”) to the other party. Each
Change Order shall explain in reasonable

 

3

--------------------------------------------------------------------------------


 

detail the specific changes to the Clinical Trial, task, responsibility, duty,
timeline, applicable budget, requested by the initiating party.

 

(b) Upon receiving a Change Order initiated by Axonyx, JSW shall furnish Axonyx
with an estimate of the effect, if any, upon the applicable budget (whether an
increase or decrease) within ten (10) days of JSW’s receipt of said Change
Order, or other period of time as mutually agreed upon in writing by the
parties. Upon Axonyx’s written approval of JSW’s estimate (such approval shall
not be unreasonably withheld) and the parties’ execution of the Change Order,
said Change Order will be effective and its terms shall be incorporated herein.

 

(c) Likewise, for example, if the Clinical Trial is delayed by more than thirty
(30) days at the request of Axonyx or delayed due to material reasons beyond
JSW’s control (a “Trial Delay”), additional (out of scope) charges may be
incurred. JSW will immediately notify Axonyx of a Trial Delay and its proposed
changes in budget due to increased personnel costs, additional time or material
that may be required by JSW to deal with the change in the study timeline. JSW
will use its best efforts to mitigate such costs. Upon Axonyx’s written approval
and the parties’ execution of Health Decision’s Change Order, said Change Order
will be effective and the terms of the Change Order shall be incorporated
herein.

 

2.7 Records; Axonyx’s Right to Audit

 

(a) As part of its services hereunder, JSW shall maintain complete and accurate
records, accounts, notes, reports and data pertaining to the Clinical Trial and
JSW’s activities hereunder in accordance with Applicable Standards (as defined
herein). Axonyx may at its option upon reasonable advance notice and during
normal business hours audit all information, databases and records, accounts,
notes, reports, and data pertaining to the Clinical Trial and JSW’s performance
under this Agreement. During the term of this Agreement, JSW shall maintain all
materials, information, databases and records, accounts, notes, reports, and
data obtained or generated by JSW in the course of providing services under this
Agreement, including all computerized records and files, in a non-public and
secure area. Axonyx may at any time have access to any and all clinical data for
the Clinical Trial and clinical sites.

 

(b) At Axonyx’s request, JSW shall cooperate with any regulatory authorities and
allow them access to applicable records and data. JSW shall inform Axonyx of any
request or effort by any regulatory authority to review records and data, or to
contact, visit, or inspect JSW’s records and data, relating to the Clinical
Trial or JSW’s performance of services under this Agreement, and shall notify
Axonyx within two (2) business days if any regulatory authority issues or gives
to JSW any notice of intent to inspect, notice of inspection, notice of
inspectional observations, warning letter, or other written communication
concerning the Clinical Trial.

 

4

--------------------------------------------------------------------------------


 

2.8 Periodic Reports; Return of Materials

 

(a) JSW shall, within the first seven days of each month, provide to Axonyx a
written report on the status of its activities under this Agreement and the
Clinical Trial. JSW will use its best efforts to provide information in such
reports of a nature and in a format as may be reasonably requested by Axonyx. In
addition, JSW will use its best efforts to: (i) make a complete backup of such
reports on a reasonably frequent basis, (ii) prevent unauthorized access to and
use of such reports, and (iii) maintain the security and confidentiality of such
reports.

 

(b) At the expiration or termination of this Agreement, all materials,
information, databases and records, accounts, notes, reports and data obtained
or generated by JSW in the course of providing services under this Agreement
shall, at Axonyx’s option and at its direction and written request, be (i)
delivered to Axonyx at its offices as Axonyx shall request or (ii) retained by
JSW under a mutually agreeable arrangement and at a cost to be negotiated at
that time. In no event will JSW dispose of materials, information, databases and
records, accounts, notes, reports or data obtained or generated by JSW in the
course of providing services under this Agreement without first giving Axonyx
sixty (60) days prior written notice of its intent to do so and complying with
any directions or written requests provided by Axonyx during such sixty (60) day
period. For avoidance of doubt, the obligations of JSW under this Section 2.8
shall remain in effect notwithstanding any dispute between the parties.

 

3. COMPENSATION; PAYMENTS

 

3.1 Compensation

 

As payment to JSW for services provided by JSW under this Agreement, Axonyx
shall compensate JSW in accordance with the budget (the “Direct Cost Budget”)
consisting of the milestone payment schedule set forth in Appendix 3 attached
hereto, as the same may be amended from time to time by mutual consent of the
parties hereto. In the event that the Clinical Trial or part thereof is
terminated before completion, Appendix 3 shall be amended as Axonyx reasonably
directs to reflect the impact of such termination and JSW will be compensated
for all work actually completed to date including all reasonable costs
associated with termination of the trial. Additionally, JSW shall be reimbursed
within fifteen (15) days of invoice of any and all uncancellable obligations
with regard to third parties who are providing goods and/or services that
appropriately and reasonably fall within the work outlined in this agreement.
Any funds held by JSW that shall be shown by Axonyx to be unearned at the
conclusion of the termination process shall be returned to Axonyx within
forty-five (45) days of termination of this Agreement.

 

3.2 Pass Through Costs

 

JSW will pass through certain costs (“Pass Through Costs”) of the Clinical Trial
to Axonyx. These Pass Through Costs include expenses incurred [details], and
reasonable travel expenses incurred by JSW as required to monitor the progress
and regulatory

 

5

--------------------------------------------------------------------------------


 

compliance of the Clinical Trial. Reimbursement by Axonyx for all other travel
expenses is subject to Axonyx’s prior approval of such travel. Axonyx, as
described in the Coverage Agreement attached as Appendix 4, bears sole
responsibility for these expenses but JSW will, as Axonyx’s agent and with
Axonyx’s written approval of each contract, enter into agreements with
[subcontractors] and other entities that Axonyx identifies and to which JSW
agrees (“Contractors”) and will pay expenses incurred by the Contractors from an
account (“Pass Through Account”) that has been funded in advance by Axonyx and
that is under the control of JSW. JSW will not enter into agreements with a
Contractor until it has received both written authorization from Axonyx and
funding from Axonyx for any up-front costs required by a Contractor. As Pass
Through Costs are received or accrued by HDL, they will be reported and tracked
for Axonyx and invoiced to be paid by Axonyx.

 

3.3 Payments; Taxes

 

All payments provided for under the terms of this Agreement shall be invoiced by
email to Axonyx and payments will be transferred by wire to JSW’s account within
fifteen (15) calendar days of the invoice. Payments not received within fifteen
(15) days of invoice will be subject to an interest rate of 12% per annum.
Payments not received within thirty (30)days following receipt by Axonyx of
written notice given by JSW of non-payment will be regarded as a breach of
contract on behalf of Axonyx and grounds for termination of this Agreement.
Taxes (including any penalties thereon) imposed on any payment made to JSW
pursuant to this Agreement shall be the sole responsibility of JSW.

 

3.4 Audit

 

During the term of this Agreement and for a period of one year thereafter,
Axonyx shall have the right to engage a recognized accounting firm and any other
consultants that Axonyx deems necessary or desirable to audit JSW’s records,
agreements and other documents relating solely to Pass-Through Costs; provided,
however, that Axonyx shall exercise such audit rights no more than once during
any consecutive twelve (12) month period. Any such audit shall take place at a
time and place agreed to by the parties no later than thirty (30) days following
Axonyx’s notice of exercise of its audit rights hereunder. JSW shall cooperate
fully in any audit conducted hereunder and shall provide reasonable access to
relevant employees, agents, and other representatives of JSW and to HDL’ books,
records, agreements, and other documents pertinent to Pass-Through Costs. Axonyx
shall be responsible for its own expenses for these audits, including the costs
of its accountants and consultants; provided, however, that in the event that
audit results determine that the Pass Through Costs have been overstated, or
payments have been made by Axonyx by more than ten (10%) percent for the period
examined, JSW shall pay all reasonable costs and expenses incurred by Axonyx in
the course of making such determination, including the fees and expenses of such
accountants.

 

6

--------------------------------------------------------------------------------


 

4. CONFIDENTIALITY AND PROPRIETARY RIGHTS

 

4.1 Confidentiality

 

JSW agrees to maintain as confidential any and all information relating to the
Clinical Trial JSW has received or receives from Axonyx or obtains as a result
of the performance by JSW of services under this Agreement, including any
reports posted to the study website (“Confidential Information”), and further
agrees to disclose the Confidential Information only to those persons under
JSW’s direct control who have a need to know the Confidential Information for
purposes of performing JSW’s obligations under this Agreement and who have
agreed in advance in writing to comply with and be bound by the terms of this
Article 4. At no time shall JSW use, or allow others to use, the Confidential
Information for any purpose other than performance of JSW’s obligation under and
in accordance with this Agreement or disclose the Confidential Information to
any third party without the prior written consent of Axonyx and then only after
the party to whom such disclosure will be made has agreed in writing to comply
with and be bound by the terms of this Article 4. The foregoing confidentiality
obligations shall not apply to Confidential Information to the extent JSW can
establish by competent documentary proof that:

 

(a) such Confidential Information was already properly known to JSW at the time
of disclosure to JSW, provided that JSW advises Axonyx promptly upon discovering
that such Confidential Information was already known to JSW;

 

(b) such Confidential Information was generally available to the public or
otherwise part of the public domain at the time of disclosure to JSW;

 

(c) such Confidential Information became generally available to the public or
otherwise part of the public domain after its disclosure or development, as the
case may be, and other than through an act or omission of JSW(or its employees,
agents, advisors or other personnel under JSW’s control;

 

(d) such Confidential Information was properly disclosed to JSW, other than
under an

obligation of confidentiality, by a third party who had no obligation to Axonyx
not to disclose such information to others; or

 

(e) JSW was required to disclose such information pursuant to applicable laws,
rules, regulations, court or administrative proceedings or the like, provided
that JSW notified Axonyx in writing at least ten (10) days in advance and
provided Axonyx with the opportunity to seek an appropriate protective order
prevent to such disclosure.

 

4.2 Publication

 

JSW shall not publish any articles or papers or make any presentations, nor
assist any other person in publishing any articles or papers or making any
presentations, relating or referring to the Clinical Trial, the services
performed by JSW hereunder, Clinical Trial

 

7

--------------------------------------------------------------------------------


 

results, or data, information, materials obtained or generated in the
performance of JSW’s obligations hereunder, in whole or in part, without the
prior written consent of Axonyx in its sole discretion.

 

4.3 Proprietary Rights

 

(a) Neither anything contained in this Agreement nor the disclosure or provision
to JSW of any Confidential Information or other information or items shall be
deemed to transfer or grant to JSW, or any other person or entity any right,
title, interest, or license in, to or under any patent or patent application of
Axonyx or other intellectual property or other right of Axonyx or in or to any
information, discoveries, knowledge, experience, processes, procedures, devices,
compositions of matter, skills, know-how, samples, trade secrets, designs,
formulae, specifications, methods, techniques, compilations, programs, devices,
technical information, concepts, developments, inventions or improvements,
whether patentable or not, or other technology, inventions or property of
Axonyx.

 

(b) JSW agrees, and shall instruct all investigators and clinical sites to
agree, that all information, discoveries, knowledge, experience, processes,
procedures, devices, compositions of matter, skills, know-how, samples, trade
secrets, designs, formulae, specifications, methods, techniques, compilations,
programs, devices, technical information, concepts, developments, inventions or
improvements, whether patentable or not (“Inventions”) (except for JSW-developed
computer software programs, statistical methodologies, technical processes,
methods, formulae or analyses, each as developed by JSW’ prior to the date of
this Agreement (the “JSW Property”) and which shall remain the sole and separate
property of JSW) arising from JSW’s performance of its obligations under this
Agreement shall promptly be made known to Axonyx in writing and Axonyx shall
have sole and exclusive rights to all such Inventions, which shall be the sole
and exclusive property of Axonyx. JSW hereby agrees to assign, and hereby
assigns to Axonyx, without additional compensation, its entire right, title and
interest in and to all Inventions. To the extent, if any, that any Inventions
are not assignable or that JSW retains any right, title or interest in and to
any Invention, JSW (i) unconditionally and irrevocably waives the enforcement of
such rights, and all claims and causes of action of any kind against Axonyx with
respect to such rights; (ii) agrees, at Axonyx’s request and expense, to consent
to undertake or join in any action to enforce such rights; and (iii) hereby
grants to Axonyx a perpetual, irrevocable, fully paid-up, royalty-free,
transferable, sub-licensable (through multiple levels of sublicenses),
exclusive, worldwide right and license to use, reproduce, distribute, display
and perform (whether publicly or otherwise), prepare derivative works of and
otherwise modify, make, sell, offer to sell, import and otherwise use and
exploit (and have others exercise such rights on behalf of Axonyx) all or any
portion of such Invention, in any form or media (now known or later developed).

 

(c) Whenever requested to do so by Axonyx, JSW will execute any and all
applications, assignments, or other instruments and give testimony, which Axonyx
shall deem necessary to apply for and obtain Letters of Patent in the U.S. or
other country; or to otherwise protect the interests of Axonyx therein. Axonyx
shall compensate JSW, subcontractors and agents for the time devoted to said
activities and reimburse JSW for

 

8

--------------------------------------------------------------------------------


 

reasonable expenses actually incurred. These obligations shall continue beyond
the termination of this Agreement with respect to Inventions, and shall be
binding upon assignees, administrators and other legal representatives of JSW.

 

4.4 Rights in Materials, Data and Reports

 

JSW hereby agrees to assign, and hereby assigns, and shall instruct all
investigators and clinical sites to assign, to Axonyx all right, title and
interest, including copyrights and other intellectual property rights, in and to
all works of authorship, data, reports and other materials, including without
limitation protocols, investigators’ brochures, case report forms and summary
statistical reports, which shall be developed in performance of the Clinical
Trial or by JSW in the course of performing its obligations under this
Agreement. For avoidance of doubt, the obligations of JSW to assign and deliver
to Axonyx the subject matter under this Section 4.4 shall remain in effect
notwithstanding any dispute between the parties. Furthermore, for the avoidance
of doubt, this clause shall not apply to any JSW Property or any direct
developments of such JSW Property that may occur during the term of this
Agreement.

 

4.5 Survival

 

The terms of this Article 4, and the parties’ obligations hereunder, shall
survive termination or expiration of this Agreement for any reason whatsoever
and the completion of all JSW’s performance of all of its obligations under this
Agreement.

 

5. ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

JSW represents, warrants and covenants that:

 

5.1 Conduct of Activities

 

It will perform, and cause all investigators and clinical sites to perform, the
services and obligations to be performed by JSW or an investigator or clinical
site pursuant to this Agreement (including as set forth in Appendix 1) in a
competent manner in conformance with the standard of care usually and reasonably
expected in the performance of such activities, and in each case in conformance
with procedures approved by Axonyx and to its reasonable satisfaction.

 

5.2 Compliance

 

It will perform, and cause all investigators and clinical sites to perform, the
services and obligations to be performed by JSW or an investigator or clinical
site pursuant to this Agreement in compliance with all applicable laws,
published guidelines, rules and regulations, including but not limited to the
ICH Consolidated Guidance for Good Clinical Practice (April 1996), the United
States Food, Drug and Cosmetic Act and the

 

9

--------------------------------------------------------------------------------


 

regulations promulgated by the FDA pertaining to clinical investigations and the
use of investigational drugs in humans, all of such protocols, guidelines,
standards, laws, rules and regulations to be hereinafter and collectively
referred to as “Applicable Standards”, and with the standard of care customary
in the industry. JSW will promptly notify Axonyx of any observed or suspected
violations of such Applicable Standards by Investigators and Clinical Sites.

 

5.3 No Debarment

 

In accordance with the requirements of the U.S. Food, Drug, and Cosmetic Act,
JSW certifies that it is not and will not be using the services of any person
debarred under 21 U.S.C.§ 335a in any capacity in connection with the
performance of the services provided under this Agreement. JSW also certifies
that it is not and will not be using the services of any person or affiliate
person/firm for whom convictions subject to debarment have occurred in the past
five (5) years in any capacity in connection with the performance of the
services. If at any time after execution of this Agreement, JSW becomes aware
that it or any person employed by it or any affiliate person/firm has been or is
in the process of being debarred or is convicted of an offense subjecting it or
any person to debarment, JSW hereby agrees that it will so notify Axonyx at
once. JSW shall regularly, but no less frequently than once per calendar
quarter, review the names of (a) those persons whose services it uses, whether
or not employed by JSW, and (b) the clinical sites and investigators retained
for the Clinical Studies as identified on the Form FDA-1572, against the list of
debarred individuals.

 

5.4 Inspections

 

If any governmental or regulatory authority conducts or gives notice to JSW or
any investigator or clinical site of its intent with respect to any activities
under this Agreement to conduct an inspection at facilities of JSW or any
clinical site or take any other regulatory action, or if JSW or any investigator
or clinical site becomes aware of any such governmental inspection or other
regulatory activity at one of the clinical Sites being monitored by JSW, JSW
shall promptly give Axonyx notice thereof, including all information pertaining
to any such inspections or actions;

 

5.5 No Sanctions

 

Neither it nor any of its personnel have been subjected to any restrictions or
sanctions related to allegations of research or professional misconduct.

 

10

--------------------------------------------------------------------------------


 

6. INDEMNIFICATION; INSURANCE

 

6.1 Indemnification by JSW

 

JSW agrees to defend, indemnify, and hold harmless Axonyx and its respective
affiliates, employees, officers, directors, and consultants against and from any
losses, claims, liabilities, damages, proceedings, or investigations (including
reasonable attorney fees and court costs) arising out of or in connection with
JSW’s negligence, intentional misconduct, breach of any covenant or warranty, or
the inaccuracy of any representation of JSW in this Agreement, or JSW’s failure
to comply with the terms of the Clinical Trial (and related Protocol, as it may
be amended from time and time and as currently in effect), Applicable Standards,
written instructions by Axonyx, or the terms of this Agreement, in connection
with JSW’s performance of its obligations under this Agreement, provided that
such claim did not arise out of or in connection with Axonyx’s gross negligence,
intentional misconduct and willful malfeasance.

 

6.2 Indemnification by Axonyx

 

Axonyx agrees to defend, indemnify, and hold harmless JSW and its respective
affiliates, employees, officers, directors, and consultants (the “JSW
Indemnitees”) against and from any losses, claims, liabilities, damages,
proceedings, or investigations (including reasonable attorney fees and court
costs) brought against JSW Indemnitees, or any one of them, by a third party
arising out of or in connection with Health Decision’s performance under this
Agreement, provided that:

 

(a) such claim did not arise out of or in connection with JSW’s negligence,
intentional misconduct, breach of any covenant or warranty, or the inaccuracy of
any representation, of JSW in this Agreement, or JSW’s failure to comply with
the terms of any Clinical Trial, the Applicable Standards, any written
instructions by Axonyx, or the terms of this Agreement;

 

(b) the JSW Indemnitees notify Axonyx within a reasonable period after receipt
of such claim and cooperate with Axonyx in their defense; and

 

(c) Axonyx will have the right to select defense counsel and to direct the
defense or settlement of any such claim or suit.

 

6.4 Limitation of Liability

 

Neither party shall be liable for any indirect, incidental, special or
consequential damages, including loss of profits, revenue, goodwill, shareholder
confidence and similar remote damages incurred by the other party, whether in an
action in contract or tort, even if it has been advised of the possibility of
such damages.

 

6.5 Insurance

 

JSW will during the term of this Agreement carry employers liability, public
liability and office insurance policies conforming to usual standards operating
in Europe and in such amounts and providing such coverage as is reasonable and
customary for commercial entities providing services like those being rendered
by JSW under this Agreement.

 

11

--------------------------------------------------------------------------------


 

Axonyx will during the term of this Agreement carry clinical trials indemnity
insurance conforming to international standards and valid in each country where
Clinical Trial is conducted and in such amounts and providing the coverage as is
reasonable and customary for commercial entities conducting research on
pharmaceutical products. Axonyx will ensure that JSW is listed as a named
insured.

 

Upon request, Axonyx will provide written evidence of such insurance to JSW and
will provide JSW thirty (30) days prior written notice of any cancellation in
any of the above coverage. For the avoidance of doubt, JSW will not instruct
administration of a pharmaceutical product to patient or healthy volunteer
recipients without a copy of the valid clinical trial indemnity insurance
certificate being previously filed with JSW.

 

6.6. Survival

 

The terms of this Article 6, and the parties’ obligations hereunder, shall
survive termination or expiration of this Agreement for any reason whatsoever
and the completion of all JSW’s performance of all of its obligations under this
Agreement.

 

7. TERM; TERMINATION; POSTPONEMENT

 

7.1 Term

 

This Agreement shall be effective beginning on the Effective Date and shall
remain in full force and effect until the Scope of Work provided by JSW for the
Clinical Trial is complete or until terminated in accordance with the terms of
this Agreement. The anticipated schedule of this project is provided in Appendix
3.

 

7.2 Termination by JSW or Axonyx for Patient Safety

 

In the event JSW or Axonyx believes that patient safety considerations may
indicate that the Clinical Trial or part thereof should cease, JSW or Axonyx
shall promptly consult with the other regarding such belief and the reasons
therefore, and JSW shall cooperate with Axonyx in making any changes necessary
to address and cure such safety considerations. Axonyx shall terminate the
Clinical Trial only if Axonyx determines that patient safety considerations
require such termination. In the event that Axonyx determines not to so
terminate the Clinical Trial or part thereof, subject to this Section 7.2, JSW
shall have the right to terminate this Agreement effective immediately upon the
giving of written notice of termination to Axonyx.

 

7.3 Termination

 

This Agreement may be terminated (i) immediately by Axonyx or JSW, as the case
may be, upon the material breach of this Agreement by the other party and the
failure of such other party to cure such breach within thirty (30) days of
receipt of the non-breaching

 

12

--------------------------------------------------------------------------------


 

party’s written notice of such breach and (ii) by Axonyx or JSW without cause
upon thirty (30) days prior written notice to the other of its intent to
terminate.

 

7.4 Effect of Termination

 

Upon termination of this Agreement, JSW shall cooperate with Axonyx to provide
for an orderly wind down of the services provided by JSW hereunder and, if
Axonyx elects to continue the Clinical Trial or part thereof in the event of a
termination of this Agreement, an orderly transfer of JSW’s responsibilities
with respect to the Clinical Trial or part thereof to Axonyx or its designee,
including without limitation JSW’s assignment at Axonyx’s request of one or more
Clinical Trial Agreements to Axonyx. Termination of this Agreement shall not
relieve Axonyx from any accrued but unpaid obligations for services actually
performed by JSW prior to such termination and for any reasonable wind down
expenses or for reasonable expenses properly incurred by JSW under this
Agreement prior to the date of notice of termination (including any expenses so
incurred but payable after the effective date of termination) which would
otherwise have been payable by Axonyx under the terms of this Agreement, unless
Axonyx objects to any such amount, in which case the parties shall use best
efforts to resolve expeditiously any disagreement. JSW shall use its best
efforts to minimize the amount of obligations which could be payable by Axonyx
following termination.

 

7.5 Postponement of Clinical Trial

 

Axonyx may, in its sole discretion, suspend or delay the Clinical Trial or any
part thereof. In the event of suspension or delay of the Clinical Trial or any
part thereof, Axonyx may, by giving written notice to JSW, suspend or delay
JSW’s performance of services under this Agreement with respect to the Clinical
Trial or any part thereof. In the event of suspension or delay of the Clinical
Trial or any part thereof under this Section 7.5, Axonyx shall remain obligated
to pay to JSW in accordance with Appendix 3 all accrued but unpaid amounts for
services satisfactorily rendered by JSW through the date of such suspension or
delay and caused by any suspension or delay. Upon receipt of written notice of
suspension or delay of the Clinical Trial or any part thereof under this
Agreement, JSW shall use its best efforts to immediately suspend its and each
affected clinical site’s performance of services, shall make no further
expenditures nor incur further expenses, (and shall attempt to mitigate any
expenses or costs already incurred in connection with the suspension or delay of
services), except those directly caused by the suspension or delay, under this
Agreement with respect to the Clinical Trial until such time as Axonyx notifies
JSW of the resumption of the Clinical Trial or any part thereof. In the event of
resumption of the Clinical Trial or any part thereof, Axonyx shall notify JSW in
writing, at which time JSW will resume, and instruct each clinical site to
resume, their respective activities with respect to the Clinical Trial in
accordance with the terms of this Agreement. If the period of the suspension or
delay is more than 30 days, JSW will have the right to renegotiate the financial
terms of the project to the extent that it anticipates additional costs will be
incurred relating directly to the reinstatement of the Clinical Trial.

 

13

--------------------------------------------------------------------------------


 

8. ARBITRATION

 

If a dispute arises between the parties in connection with this Agreement, or a
disagreement arises regarding the interpretation of any provision hereof (a
“Dispute”), the parties shall use the following procedure in good faith prior to
either party pursuing other available judicial or non-judicial remedies:

 

(a) A party raising a Dispute shall provide written notice of such Dispute to
the other party identifying such Dispute in reasonable detail and proposing a
reasonable solution to such Dispute. A meeting shall be held between the parties
within ten (10) days after a party receives such written notice of a Dispute.
The meeting shall be attended by a representative of each party having
decision-making authority regarding the Dispute, to attempt in good faith to
negotiate a reasonable resolution of the Dispute;

 

(b) If within thirty (30) days after receipt of notification of the Dispute by
either party, the parties have not succeeded in negotiating a resolution to the
Dispute, the Dispute shall be determined and settled exclusively by a panel of
three (3) neutral arbitrators (“the Arbitration Panel”) selected in accordance
with this Section 8 and the rules of the Arbitration Act 1996. Each party shall
select one (1) neutral arbitrator (a “Party Appointed Arbitrator”) and the Party
Appointed Arbitrators shall select the third neutral arbitrator (together an
“Arbitration Panel”) in accordance with such Rules as may apply to such
arbitration. A majority of the Arbitration Panel is required for all Arbitration
Panel decisions or recommendations. The place of arbitration shall be a mutually
agreed venue within the Europe. The Arbitration Panel shall recommend a
resolution of the Dispute in writing to each party. The recommendation provided
by the Arbitration Panel shall be final and binding and judgment may be entered
on the Arbitration Panel’s award in any court having jurisdiction of the
Dispute. In the event of arbitration, the costs related to such proceedings,
including legal and travel costs will be included in the award to the prevailing
party. The Arbitration Panel may only award actual damages, and shall not have
the right to award any other damages, including, without limitation, punitive,
incidental or consequential damages. Notwithstanding the foregoing, nothing in
this Section shall preclude either party from seeking interim or provisional
relief, in the form of a temporary restraining order, preliminary injunction, or
other interim equitable relief concerning a dispute, either prior to or during
the Dispute resolution process, if necessary to protect the interests of such
party.

 

9. MISCELLANEOUS

 

9.1 Independent Contractors

 

For purposes of this Agreement, except as expressly provided in Section3.2, the
parties agree that they are and will be acting solely as independent contractors
and nothing contained in this Agreement is intended or shall be construed to
place them in the relationship of partners, principal and agent,
employer/employee or joint ventures, nor to give either party the authority to
legally bind the other party, and neither party shall hold itself out as having
such authority.

 

14

--------------------------------------------------------------------------------


 

9.2 Amendments

 

This Agreement may not be amended or modified in any manner except by an
instrument in writing signed by both of the parties hereto.

 

9.3 Entire Agreement

 

This Agreement (including the Appendices hereto) constitutes the entire
agreement of the parties with respect to the subject matter hereof, and it
supercedes all prior oral and written agreements, commitments or understandings
with respect to the matters provided for herein, including without limitation
any memorandum of understanding, letter of intent or letter of agreement. In the
event of any conflict between the terms of this Agreement and any Appendix
hereto, the terms of this Agreement shall govern.

 

9.4 Governing Law

 

This Agreement and the performance hereof shall be governed, interpreted,
construed and regulated by the laws of The Netherlands.

 

9.5 Notices

 

All notices, demands, requests, or other communications that may be or are
required to be given, served, or sent by any party to any other party pursuant
to this Agreement shall be in writing and shall be mailed by first-class,
registered or certified mail, return receipt requested, postage prepaid, or
transmitted by hand delivery (including delivery by courier) or by facsimile
transmission, addressed as follows:

 

If to Axonyx:

 

If to JSW:

 

 

 

Bilderdijkstraat 9

 

JSW Research

2311 XD Leiden

 

Rankengasse 28

Netherlands

 

Graz A-8020

Telephone:  +31 (0)71 589 3463

 

Austria

Facsimile:  +31 (0)71 589 3161

 

Telephone: +43 (0) 316 76511411

Attn: G. B. Bruinsma MD

 

Facsimile: +43 (0) 316 7675 1144

With a copy to: M S Hausman MD

 

Attn: Dr. Manfred Windisch

 

 

With a copy to: Dr Robert Wronski

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be mailed, delivered
or transmitted in the manner described above shall be deemed sufficiently given,
served, sent and received for all purposes at such time as it is delivered to
the addressee (with the return receipt, the delivery receipt, the affidavit of
messenger or (with respect to a

 

15

--------------------------------------------------------------------------------


 

facsimile transmission) the electronic receipt being deemed conclusive (but not
exclusive) evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation. In the case of notices sent by facsimile
transmission, which notice shall be deemed duly given if made pursuant to the
provisions of this Section 8.7 above, the notifying party shall also send a
confirmation copy of any such notice to the other party by first class-mail.

 

9.6 Severability

 

In the event that any term of this Agreement is held to be invalid, illegal, or
unenforceable, such invalidity, illegality, or unenforceability shall not affect
any other portion of this Agreement, and there shall be deemed substituted
therefore such term as will most fully realize the intent of the parties as
expressed in this Agreement to the fullest extent permitted by applicable law,
the parties hereby declaring their intent that this Agreement be construed in
such fashion as to maintain its existence, validity, and enforceability to the
greatest extent possible.

 

9.7 Survival

 

Neither expiration nor termination of this Agreement shall terminate those
obligations and rights of the parties pursuant to this Agreement which by their
terms are intended to survive and such provisions shall survive the expiration
or termination of this Agreement. Without limiting the generality of the
foregoing, the following provisions of this Agreement shall survive any
expiration or termination hereof: Articles 4, 6, 7, 8 and 9 and all definitional
provisions of this Agreement corresponding to the foregoing.

 

9.8 Waiver

 

Neither the waiver by any of the parties hereto of a breach of or a default
under any of the provisions of this Agreement, nor the failure of any of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any of such provisions, rights or privileges hereunder. No
waiver by the a party hereto of, or consent by a party hereto to, a variation
from any provision of this Agreement shall be effective unless made in a written
instrument duly executed on behalf of such party.

 

9.9 Assignment

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and assigns. Neither party may transfer or assign
this Agreement or its obligations thereunder to a third party other than an
affiliate or subsidiary or such party without the other party’s prior written
consent. Notwithstanding the foregoing, Axonyx will transfer or assign its
rights and obligations under this Agreement, without consent, to a successor to
all or substantially all of its business or assets relating to this Agreement

 

16

--------------------------------------------------------------------------------


 

whether by sale, merger, operation of law or otherwise. Any assignment not in
conformance with this Section 9.9 shall be null, void and of no legal effect.

 

9.10 Additional Actions and Documents

 

Each of the parties hereto hereby agree to take or cause to be taken such
further actions, to execute, deliver and file or cause to be executed, delivered
and filed such further documents and instruments, and to obtain such consents,
as may be necessary or as may be reasonably requested in order to fully
effectuate the purposes, terms and conditions of this Agreement.

 

9.11 Publicity

 

Neither party shall use the name of the other party, its affiliates or
subsidiaries, or any of their products, promotions, public statements or public
disclosures, with the exception of legally required reporting requirements,
without the prior express written consent of an authorized representative of the
other party.

 

9.12 Counterparts

 

To facilitate execution, this Agreement may be executed in as many counterparts
as may be required. It shall not be necessary that the signature of or on behalf
of each party appears on each counterpart, but it shall be sufficient that the
signature of or on behalf of each party appears on one or more of the
counterparts. All counterparts shall collectively constitute a single agreement.
It shall not be necessary in any proof of this Agreement to produce or account
for more than a number of counterparts containing the respective signatures of
or on behalf of all of the parties.

 

9.13 Headings

 

The headings of this Agreement are for ease of reference only and shall not
limit or otherwise affect the meaning of the terms and conditions of this
Agreement.

 

9.14 It is understood that all materials and information provided hereunder are
experimental in nature. Axonyx makes no warranties, express or implied,
including without limitation any of the implied warranties of merchantability,
fitness for a particular purpose and non-infringement regarding any materials
and/or any information provided hereunder. Additionally, Axonyx makes no
representations of any kind, express or implied, regarding the safety or
efficacy with respect to such materials and/or information.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
have caused this Agreement to be duly executed on their behalf, as of the
Effective Date.

 

 

AXONYX, INC

 

 

 

 

 

/s/ Gosse B. Bruinsma, M.D.

 

 

By: Gosse B Bruinsma MD

 

 

 

Title: Chief Operating Officer

 

 

 

Date:  March 21

 

 

 

JSW Research

 

 

 

 

 

/s/ Manfred Windisch, Ph.D.

 

 

By: Manfred Windisch, Ph.D.

 

 

 

Title: CEO and President

 

 

 

Date: March 21, 2003

 

 

18

--------------------------------------------------------------------------------